Citation Nr: 1432004	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  07-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2012, April 2013, and September 2013, this matter was remanded by the Board for additional development.  

In September 2011, the Veteran testified before the undersigned at a Central Office Board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are duplicative documents also uploaded onto Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, a remand is necessary as the Appeals Management Center (AMC) did not issue a supplemental statement of the case (SSOC) as to the correct issue on appeal.  The March 2014 SSOC addresses the issue of entitlement to service connection for asbestosis.  The issue on appeal is regarding an increased rating for asbestosis.  As development has previously been undertaken and new evidence has been added to the electronic claims folder, the AMC must readjudicate the issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

Upon consideration of the new evidence added to the record since the last SSOC issued in May 2013, the AMC/RO should readjudicate the issue of entitlement to a compensable evaluation for asbestosis.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



